             Case 19-80356                Doc       Filed 05/30/19         Entered 05/30/19 15:06:11                         Desc Main
                                                        Document           Page 1 of 3
Fill in this information to identify the case:

Debtor 1                   Rico R Hopson
Debtor 2                   Erika A Hopson aka Erica Brown
(Spouse, if filing)


United States Bankruptcy Court for the:                   Central           District of      Illinois
                                                                                          (State)

Case number              19-80356



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                               12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

      Name of creditor:        Quicken Loans Inc.                                                   Court claim no. (if known):   11

      Last 4 digits of any number you use to
      Identify the debtor’s account:                 7475

      Does this notice supplement a prior notice of postpetition fees,
      expenses, and charges?
       No
       Yes. Date of the last notice: _____/_____/_____



Part 1:               Itemize Postpetition Fees, Expenses, and Charges
Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

         Description                                                      Dates incurred                                     Amount
1.       Late Charges                                                                                                 (1)
2.       Non-sufficient funds (NSF) fees                                                                              (2)
3.       Attorney Fees                                                    $150.00 03/29/19 (Plan Review);             (3)    $150.00
4.       Filing fees and court costs                                                                                  (4)
                                                                          $500.00 05/09/19 (Proof of
5.       Bankruptcy/Proof of claim fees                                   Claim);                                     (5)    $500.00
6.       Appraisal/Broker’s price opinion fees                                                                        (6)
7.       Property inspection fees                                                                                     (7)
8.       Tax Advances (non-escrow)                                                                                    (8)
9.       Insurance advances (non-escrow)                                                                              (9)
         Property preservation expenses.
10.      Specify:________________                                                                                     (10)
         Other.
11.      Specify:_____________________________________                                                                (11)
         Other.
12.      Specify:_____________________________________                                                                (12)
         Other.
13.      Specify:_____________________________________                                                                (13)
         Other.
14.      Specify:_____________________________________                                                                (14)

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1




Official Form 410S2                            Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 1
            Case 19-80356                 Doc         Filed 05/30/19               Entered 05/30/19 15:06:11               Desc Main
                                                          Document                 Page 2 of 3

Debtor 1               Rico R Hopson                                                        Case number (if known)   19-80356
                      First Name     Middle Name          Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best
of my knowledge, information, and reasonable belief.




                  x     /s/ Rachael A. Stokas                                                      Date        5/30/2019
                        Signature



Print                   Rachael A. Stokas                                                          Title      Attorney for Creditor
                        First Name          Middle Name               Last Name



Company                 Codilis & Associates, P.C.


Address                 15W030 North Frontage Road, Suite 100
                        Number         Street

                        Burr Ridge                        IL               60527
                        City                               State           ZIP Code

                                                                                                              Rachael.Stokas@il.cslegal.c
Contact phone           (630) 794-5300                                                             Email      om

                                                                                                                                        File #14-19-03091




Official Form 410S2                               Notice of Postpetition Mortgage Fees, Expenses, and Charges                               page 2
         Case 19-80356             Doc     Filed 05/30/19   Entered 05/30/19 15:06:11       Desc Main
B 10 (Supplement 2) (12/11)
                                               Document     Page 3 of 3



                                                CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice upon the parties
listed below, as to the Trustee and Debtor's attorney via electronic notice on May 30, 2019 and as to the
debtor by causing same to be mailed in a properly addressed envelope, postage prepaid, from 7140 Monroe
Street, Willowbrook, IL 60527 before the hour of 5:00 PM on May 30, 2019.

Marsha L Combs-Skinner, Chapter 13 Trustee, 108 S. Broadway PO Box 349, Newman, IL 61942 by
electronic notice through ECF
Rico R Hopson, Erika A Hopson aka Erica Brown, Debtor(s), 1838 15th Street, Moline, IL 61265
Joel A. Deutsch, Attorney for Debtor(s), 1819 3rd Ave, Rock Island, IL 61201 by electronic notice through
ECF
Office of U.S. Trustee, 401 Main St., #1100, Peoria, IL 61602 by electronic notice through ECF




                                                            /s/ Rachael A. Stokas


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
MaryAnn G. Black #59899MO
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300)
FILE #(14-19-03091)

NOTE: This law firm is a debt collector.
